—Determination of respondent Environmental Control Board, dated April 24, 1996, finding that petitioners had violated certain asbestos regulations and imposing a fine, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Norman Ryp, J.], entered February 6, 1997), dismissed, without costs.
*182Substantial evidence, including the testimony of the inspector who inspected the subject building where asbestos abatement was taking place, supports respondent’s determination that petitioners violated the City’s asbestos rules in that they failed to ensure that all workers wore protective gloves during the abatement process, failed to keep a proper ground-fault interrupter at the source of electric power to the work area, failed to ensure that the decontamination room contained an adequate number of shower heads for its workers, and failed to ensure that the shift supervisor entered the work area wearing proper protective clothing. Petitioner owner is liable for the violations of petitioner contractor (see, Matter of Vision Envtl. Servs. Corp. v New York City Dept. of Envtl. Protection, 242 AD2d 431). We have considered petitioners’ other arguments and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.